[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Kerr v. Kelsey, Slip Opinion No. 2020-Ohio-1057.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1057
    THE STATE EX REL. KERR, APPELLANT, v. KELSEY, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Kerr v. Kelsey, Slip Opinion No. 2020-Ohio-1057.]
Prohibition—Res judicata—A valid, final judgment on the merits bars subsequent
        actions based on claims arising out of transaction or occurrence that was
        the subject matter of the previous action—Court of appeals’ judgment
        dismissing complaint affirmed.
    (No. 2019-1196—Submitted January 28, 2020—Decided March 25, 2020.)
      APPEAL from the Court of Appeals for Wood County, No. WD-19-047,
                                      2019-Ohio-3215.
                                   __________________
        Per Curiam.
        {¶ 1} This appeal involves a request by appellant, Jeremy Kerr, for a writ
of prohibition to vacate judgments in two civil cases. The court of appeals
dismissed Kerr’s complaint. We affirm.
                             SUPREME COURT OF OHIO




       {¶ 2} This case follows two civil cases in which Kerr was a party and in
which appellee, former Wood County Court of Common Pleas Judge Reeve Kelsey,
presided. In the first case, filed in 2011, Keith Lenz sued Kerr Building, Inc. After
Kerr Building failed to answer Lenz’s complaint, the common pleas court entered
default judgment in Lenz’s favor. The common pleas court then allowed Lenz to
amend his complaint to add Kerr as a defendant and ultimately entered judgment
against Kerr Building and Kerr, jointly and severally.
       {¶ 3} Following that judgment, in 2013, Lenz filed a second lawsuit
alleging that Kerr Building and Kerr had fraudulently transferred real property to
another of Kerr’s business entities to avoid attachment of the judgment lien from
the first lawsuit. The common pleas court entered judgment in Lenz’s favor,
enjoining Kerr and his entities from transferring the property.
       {¶ 4} In 2019, Kerr filed a complaint for a writ of prohibition in the Sixth
District Court of Appeals against Judge Kelsey, alleging that multiple errors in the
two civil cases rendered the judgments in those cases void. The court of appeals
dismissed Kerr’s petition sua sponte. Kerr appealed to this court as of right.
       {¶ 5} Kerr has already tried to vacate the civil judgments at issue in this case
by filing a mandamus claim in this court in 2018 (case No. 2018-0100). The doctrine
of res judicata provides that “[a] valid, final judgment rendered upon the merits bars
all subsequent actions based upon any claim arising out of the transaction or
occurrence that was the subject matter of the previous action.” Grava v. Parkman
Twp., 73 Ohio St. 3d 379, 653 N.E.2d 226 (1995), syllabus. We did not specify
otherwise in our entry dismissing Kerr’s mandamus complaint in case No. 2018-
0100, so the dismissal operated as an adjudication on the merits. See Civ.R. 41(B)(3).
Because Kerr’s prior lawsuit attacking the validity of the same underlying judgments
has been adjudicated on the merits, his current claim is barred by res judicata.
                                                                  Judgment affirmed.




                                          2
                               January Term, 2020




       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Jeremy Kerr, pro se.
       Paul Dobson, Wood County Prosecuting Attorney, and Maria Arlen B. de
la Serna, Assistant Prosecuting Attorney, for appellee.
                               _________________




                                         3